AKIN, Justice,
dissenting.
I cannot agree that the undated release given by the insured Cloyd bars the subro-gation rights of Cloyd’s insurance carrier. Instead, I would hold that because the release is an affirmative defense, the defendant had the burden of proof to show that the carrier’s subrogation rights are barred by the release as a matter of law. This the defendant failed to do by summary judgment evidence. Thus, the summary judgment should be reversed. Accordingly, I dissent.
The principal question presented is whether the defendant has established its affirmative defense, by the undated release signed by the insured, to the carrier’s pleading of its subrogation rights, apart from rights of the named insured. The majority opinion assumes, without analysis, that the defendant has established its affirmative defense as to the carrier-subrogee by the undated and unverified release and that it was necessary for the non-movant, in order to avoid the release, to establish both the date of the release and the date upon which the defendant received notice of the carri*273ers subrogation rights. With this conclusion, I cannot agree because the burden of proof of an affirmative defense is upon the movant. Swilley v. Hughes, 488 S.W.2d 64, 67 (Tex.1972). Whether the defendant has established its affirmative defense so as to bar the carrier’s subrogation rights, as a matter of law, turns upon the date of the release and upon the date the defendant received notice of the carrier’s rights. Neither we, nor the trial judge, can determine whether the carrier’s rights are precluded by the release, knowing neither the date of the release nor the date when the defendant received notice of the carrier’s subrogation rights. Thus, the defendant failed to establish its affirmative defense as a matter of law. See Combs v. Fantastic Homes, 584 S.W.2d 340 (Tex.Civ.App.—Dallas 1979, writ ref’d n. r. e.).
The crucial question with respect to the burden of proof is whether the situation here is one where the non-movant has the burden of avoiding the release or one where the non-movant is denying the effectiveness of the release as to the carrier. See Whatley v. National Bank of Commerce, 555 S.W.2d 500, 505 (Tex.Civ.App.—Dallas 1977, no writ). The majority, without analysis, concludes that the release in the situation here is one of avoidance just as though the named plaintiff, Cloyd, was the party in interest. No question of avoidance of the release is presented unless the movant establishes its entitlement to summary judgment as a matter of law. The majority’s view would be correct if Cloyd were the party in interest, instead of the insurance carrier. Cases cited in the majority opinion such as Womble v. Atkins, 160 Tex. 363, 331 S.W.2d 294 (1960) establish this proposition. However, a different analysis must be given a fact situation in which the party in interest is a subrogee as is the carrier here. This is true because on its face the release bars Cloyd, insofar as his interests may lie, but does not bar his subrogee’s interest. Additional information must be established by summary judgment evidence to preclude the subrogee’s recovery as a matter of law, and that is whether the defendant Champion had notice of the subrogee’s rights at the time it took the release from Cloyd.
Contrary to the majority’s assertion that the date of the release and the date upon which the defendant received notice of the carrier’s subrogation rights are not part of the movant’s summary judgment evidence, these facts are determinative of whether defendant has established its affirmative defense, thus entitling it to summary judgment predicated upon its release from Cloyd. This is true because if the release was taken prior to notice of the carrier’s subrogation rights, the release would be effective to cut off the carrier’s rights. On the other hand, if the release was taken after notice to the defendant of the carrier’s rights, it would not preclude the carrier’s recovery. Wichita City Lines, Inc. v. Puckett, 156 Tex. 456, 295 S.W.2d 894, 899-900 (1956); Filipp v. Ochoa, 340 S.W.2d 847, 848 (Tex.Civ.App.—Waco 1960, no writ). Thus, the date of the notice and the date of the release are essential to determine whether the carrier’s claim is barred by the defendant’s affirmative defense of release. Consequently, the burden of summary judgment proof of these unknown facts is upon the movant as part of its summary judgment evidence. Furthermore, these dates are peculiarly within the knowledge of the defendant. Because the defendant has failed to establish its affirmative defense by the release as a bar to the carrier’s subrogation rights, as a matter of law, I dissent.
Additionally, I note that the majority’s reliance upon the supreme court’s decision in City of Houston v. Clear Creek Basin Authority, 589 S.W.2d 671, 678 (Tex.1979) is misplaced with respect to the burden of proof in this case. In this respect, the majority quotes the following language:
With the exception of an attack on the legal sufficiency of the grounds expressly raised by the movant in his motion for summary judgment, the non-movant must expressly present to the trial court any reasons seeking to avoid movant’s entitlement, such as those set out in rules 93 and 94, and he must present summary judgment proof when necessary to establish a fact issue. [Emphasis added].
*274589 S.W.2d at 678. The problem with the majority’s analysis of this language is that the opinion ignores the first phrase of the above quotation. Because the carrier here has attacked the legal sufficiency of the movant’s grounds for summary judgment, the exception applies. Indeed, the supreme court went on to say that the non-movant need not respond to contend on appeal that the movant’s grounds are insufficient as a matter of law. Id. at 678. Thus, the majority’s reliance upon this quotation is inap-posite. See Combs v. Fantastic Homes, 584 S.W.2d 340, 342 (Tex.Civ.App.—Dallas 1979, writ ref’d n. r. e.).